DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 10/17/2022, in which claims 1, 3, 4, 6-20, 22 and 23 have been amended, claims 2, 5, 21 and 25 have been canceled, new claims 29 and 30 have been added, claims 26-28 have been previously withdrawn and entered of record.
3.   Applicant’s remarks on pages 9-12 of the Remarks section in the Amendment with respect to the rejection of independent claim 1, as currently amended, and its associated dependent claims under the U.S.C. § 102 and § 103 have been fully considered and persuasive. Thus, the 35 U.S.C. § 102 and § 103 rejections of the claims are withdrawn. 
4.   Applicant’s remarks on pages 12-14 of the Remarks section in the Amendment with respect to the rejection of independent claim 20, as currently amended, and its associated dependent claims under the 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection below.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
5.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
6.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
9.     Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (U.S. Patent Application Publication 2017/0077177, hereinafter “Shimomura”, cited in the previous Office Action dated 05/17/2022), in view of Shiokawa et al. (U.S. Patent Application Publication 2018/0308535, hereinafter “Shiokawa”).
        Regarding independent claim 20, Shimomura teaches a spin-orbit torque magnetic random access memory (SOT-MRAM) element, comprising: a heavy metal layer; and a junction portion including a recording layer that is provided on the heavy metal layer, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in an in-plane direction, wherein the recording layer is a stacked film in which a ferromagnetic layer and a non- magnetic layer are alternately stacked, and a layer closest to the heavy metal layer side and a layer closest to the barrier layer side are a ferromagnetic layer, the ferromagnetic layer is magnetized in the in-plane direction, and the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (Figs. 1, 2, 22A, 24, and accompanying texts, a spin-orbit torque magnetic random access memory (SOT-MRAM) element in Fig. 1, comprising:  heavy metal layer, e.g., Pt or platinum metal layer 10 in Figs. 22A and 24; a junction portion including a recording layer 22 in Figs. 22A and 24 that is provided on the heavy metal layer 10, a barrier layer 24 that is provided on the recording layer 22 and includes an insulating body, and a reference layer 26 that is provided on the barrier layer 24 and has magnetization fixed in the in-plane direction, wherein the recording layer 22 is a stacked film in which a ferromagnetic layer and a non- magnetic layer are alternately stacked in Figs. 22A and 24, and a layer 22a in Fig. 22A or 221 in Fig. 24 closest to the heavy metal layer side 10, and a layer 22c in Fig. 22A or 223 in Fig. 24 closest to the barrier layer side 24 are a ferromagnetic layer, the ferromagnetic layer is magnetized in the in-plane direction, and the recording layer 22 is subjected to magnetization reversal by applying a write current to the heavy metal layer 10, [0044], [0048]-[0051], [0128]-[0144]).
           Shimomura does not specifically teach the layer closest to the heavy metal layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer
           Shiokawa teaches a spin-orbit torque magnetic random access memory (SOT-MRAM) element comprising: a layer closest to a heavy metal layer side of a recording layer is thinner than other ferromagnetic layer of the recording layer (Figs. 1B, 4B, and accompanying texts, a spin-orbit torque magnetic random access memory element in Figs. 1B and 4B, comprising a ferromagnetic layer, e.g., ferromagnetic layer 1Aa with thickness t1 in Figs. 1B and 4B, closest to a spin-orbit torque wiring disposed on a lower side of Fig. 4B, e.g., a spin-orbit torque wiring 2 in Fig. 1B which is a heavy metal layer of a recording layer, is thinner than other ferromagnetic layers, e.g., ferromagnetic layer 1Ab with thickness t2 and ferromagnetic layer 1Ac with  thickness t3 in Figs. 1B and 4B, para. [0009], [0016],0036], [0054], [0059], [0065], [0066], [0072], [0098], [0108], [0112]). 
         Since Shimomura and Shiokawa are both from the same field of spin-orbit torque magnetic random access memory (SOT-MRAM), the purpose disclosed by Shiokawa would have been recognized in the pertinent art of Shimomura.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Shiokawa into the teaching of Shimomura for the purpose of providing a spin-orbit torque magnetic random access memory (SOT-MRAM) element having a ferromagnetic layer closest to spin orbit torque wiring/heavy metal layer side is thinner than other ferromagnetic layers in order to allow reversal current density due to spin-orbit torque to be proportional to film thickness of the ferromagnetic metal layer so as to reduce reversal current density while maintaining strong interface-orthogonal magnetic anisotropy (Shiokawa, Abstract, [0009]-[0016]). 
           Regarding dependent claim 22, the combination of Shimomura and Shiokawa teaches the spin-orbit torque magnetic random access memory (SOT-MRAM) element according to claim 20, wherein the recording layer is a stacked film in which a first ferromagnetic layer, a first non-magnetic layer, a second ferromagnetic layer, a second non-magnetic layer, and a third ferromagnetic layer are stacked in this order, and the first ferromagnetic layer and the third ferromagnetic layer are thinner than the second ferromagnetic layer (Shiokawa, Figs. 1B, 4B and accompanying texts, the recording section layer in Figs. 1B and 4B, is a stacked film in which a first ferromagnetic layer 1Aa, a first non-magnetic layer 1Ba, a second ferromagnetic layer 1Ab, a second non-magnetic layer 1Bb, and a third ferromagnetic layer 1Ac are stacked in this order, and the first ferromagnetic layer 1Aa with thickness t1 is thinner than the second ferromagnetic layer 1Ab with thickness t2 and the third ferromagnetic layer 1Ac with thickness t3, as shown in Figs. 1B and 4B, para. [0072], [0108], [0112]).

Allowable Subject Matter 
10.   Claims 1, 3-4, 6-19, 23-24 and 29-30 are allowed.
11.  The following is a statement of reason for indication of allowable subject matter:   
       Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a spin-orbit torque magnetic random access memory (SOT-MRAM) element, comprising: a heavy metal layer that is an epitaxial layer formed of a monocrystalline; and a junction portion including a recording layer that is provided on the heavy metal layer and includes a ferromagnetic layer magnetized in an in-plane direction, the ferromagnetic layer is an epitaxial layer formed of a monocrystalline, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in the in-plane direction, wherein the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer, and the heavy metal layer is an epitaxial layer epitaxially grown on an MgO layer that is oriented in a (100) direction and the heavy metal layer contains Hf, Ta, W, Re, Os, Ir, Pt, Au, Pb, or an alloy containing at least one or more of such elements, or Pd-Rh”. Claims 3-4, 6-19, 23-24 and 29-30 depend on claim 1. 

Conclusion
12.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.     
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827